APPEAL OF WOOD & BISHOP CO.Wood & Bishop Co. v. CommissionerDocket No. 4990.United States Board of Tax Appeals4 B.T.A. 271; 1926 BTA LEXIS 2323; July 20, 1926, Decided *2323 Gorham H. Wood for the petitioner.  J. W. Fisher, Esq., for the Commissioner.  *271  Before MARQUETTE, MORRIS, and GREEN.  This is an appeal from the determination of deficiencies in income and profits taxes for the fiscal years ended January 31, 1920, and 1921, and in income tax for the fiscal year ended January 31, 1922, in the sums of $1,438.34, $8,395.13, and $88.19, respectively, aggregating $9,921.66.  The taxpayer alleges error on the part of the Commissioner in disallowing additional salaries in the sum of $21,400 for the fiscal year ended January 31, 1921.  FINDINGS OF FACT.  The taxpayer is a corporation with its principal place of business at Bangor, Me.  The stock of the corporation was closely held.  On February 20, 1921, the board of directors determined that additional salaries of $21,400 should be paid for the fiscal year ended January 31, 1921, and such salaries were entered on the books of the corporation on April 2, 1921, as of January 31st.  The amount of the stock held and the additional salaries voted by the directors for the year 1921 were as follows: Name.Stock held.Additional salaries.Charles H. Wood$15,000$3,000Edward Wood25,0005,000Gorham H. Wood35,0007,000Henry A. Wood20,0004,000Dexter S. Smith12,0002,400*2324  The Commissioner refused to allow said additional salaries.  The deficiencies are $1,438.34, $8,395.13 and $88.19 for the fiscal years ended January 31, 1920, 1921 and 1922, respectively.  Order will be entered accordingly.